DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 1,2,5-20 and 22 are pending in the application. Claims 3,4 and 21 are canceled in the amendment filed 6/22/22.
	Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated. 

Drawings/Specification
Objection to Color Drawings/Specification 

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 6/22/22 was not granted in the decision of 8/25/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 6/22/22 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to
remove any language referencing color depiction in the drawings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

Claim(s) 1,2 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 2016/0030601A1) in view of Berry et al. (US 2012/0297593A1) and Tousimis (US 2013/0224724A1) and in further view of Gi et al. (ASA abstracts A3274, October 14, 2013) and Balta et al. (J. Forensic Radiol. Imag. 2017, 11, 40-46).
Echols (US 2016/0030601A1) discloses the method of imaging a vascular system of an entire animal by first flushing a subject with a sterile isotonic solution via a catheter (p2, [0018]; p4, [0033]) which encompasses internal imaging of the instant claim 1 and the isotonic solution of the instant claim 5. 
A preservative can be applied within the subject if tissue preservation is desired (p4, [0033]) which encompasses the preserving the subject of the instant claim 1. The preservative may comprise formalin or phenol (p4, [0033]) which encompasses the formaldehyde preservation agent of the instant
claim 10 and a non-formaldehyde preservation agent of the instant claim 8, respectively.
The formalin solution may comprise sodium phosphate which encompasses a salt compound as a preservative of the instant claim 12.
An isotonic fluid with or without heparin or other anticoagulant can be flushed through the vascular system (p2, [0014]; p4, [0033]) which encompasses the anticoagulant of the instant claim 6. 
Once the blood has been adequately flushed an opacifying agent/radiopaque substance can be introduced into the IV catheter (perfused) (p4, [0034]; claim 18). Imaging can begin immediately after infusion or later scanning can be performed. Imaging includes MRI followed up with the contrast product injection and CT (p4, [0036]). The perfused opacifying agent encompasses the perfusible imaging contrast agent of the instant claim 15.
The opacifying agent comprises barium based compounds, iron based compounds, etc. or combination thereof which encompasses the imaging contrast agent of the instant claim 13. The opacifying agent may be mixed with a gelatinous substance and water, isotonic solution (buffer, saline, phosphate) of differing molality (hypotonic or hypertonic) (p2-3, [0021],[0023]; p4, [0032]) which encompasses combining the imaging contrast agent with a carrier agent of the instant claim 18. 
The opacifying agent-gelatinous mixture is a radiodense vascular fill composition (abstract; p2, [0013]; claims 12,17) which encompasses the radiodense contrast agent of the instant claim 14.
The radiopaque composition/opacifying agent-gelatinous mixture is introduced into the IV catheter directed towards the heart and the subject is fully perfused with the radiopaque composition (claim 18) which encompasses that the imaging contrast agent is diffusible of the instant claim 16.
A second imaging agent comprising a dye, gadolinium, or other aqueous contrast agent etc. may be further included to improve visualization during MRI or other advanced imaging modalities (p4, [0037]; claim 9) which encompasses the second imaging contrast agent of the instant claim 2 and the lanthanide-based imaging contrast agent of the instant claim 17. 
Echols does not disclose an alcohol-based compound as a preservation agent.
With regards to the instant claim 11:
Berry et al. (US 2012/0297593A1) discloses an improved non-formaldehyde-based preservative fluid, for preserving an animal or human tissue, comprising deionized water, an antimicrobial quaternary material and a food-grade preservative and a humectant selected from glycerol, propylene glycol, etc. The non-formaldehyde-based preservative fluid results in a more life-like appearance of the body, better tissue preservation, low odor and a safer and environmentally sound alternative to conventional preservation fluids (abstract; p2, [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preservation fluid of Echols for the alcohol non-formaldehyde-based preservative fluid of Berry et al. for the advantages of a more life-like appearance of the body,
better tissue preservation, low odor and a safer and environmentally sound alternative to conventional
aldehyde preservation fluids.

Echols does not disclose cryopreservation, cooling or heating the subject and altering atmospheric pressure, atmospheric composition, storage humidity or a combination thereof.
With regards to the instant claims 7 and 9:
Tousimis (US 2013/0224724A1) discloses the method for preserving tissues in situ (e.g. a deceased body with or without removing internal tissues or organs) using critical point drying. A fixative can be perfused through the vascular system of the body while blood is being removed. The fixative can be replaced with water, buffer and/or alcohol. The body and alcohol can be cooled in a sealed chamber to a first predetermined temperature. The alcohol-infused and fixated body can be disposed in a pressure chamber and subjected to a critical point drying process using carbon dioxide to provide a preserved state (abstract; p2, [0024]; p3, [0028-0030]; p4, [0040],[0042]).
The fixative can be removed from the body (p2, [0025]). The method for preserving a body by
exposing the body to liquid carbon dioxide (in and around the body) while the body is in the sealed
pressure chamber. The body can be heated in the sealed pressure chamber until the temperature and pressure in the chamber meets or exceeds the critical point for carbon dioxide (p1, [0003-0005]; p2, [0027]; p4, [0045-0046]; p7, [0077]). 
The preservative process is an alternative to conventional embalming and/or cryonics processes (p2, [0021]) and maintain the cellular structure and integrity within the body (p3, [0027]) over a determined period of time, such as for ten minutes, one hour, etc. for clinical or medical examination, research or reanimation preservation (p, [0076],[0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the preservation process of Tousimis for the method of imaging a vascular system of Echols as cryopreservation, cooling and heating the subject while altering atmospheric pressure and atmospheric composition provides for the advantage of maintaining the bodies cellular structure and integrity for a predetermined period of time until imaging is required. 

Echols does not disclose imaging via ultrasound.
Gi et al. (ASA abstracts A3274, October 14, 2013) discloses using perflubutane microbubbles in embalmed human cadavers for contrast enhanced ultrasonography. The microbubbles were injected into ten extremities of the human cadavers embalmed by Thiel’s method and scanned to examine the distribution (see whole abstract). 
Balta et al. (J. Forensic Radiol. Imag. 2017, 11, 40-46) disclose study different embalming solutions including formalin, Genelyn, Thiel and Imperial College London via ultrasound, CT, and plain radiography (abstract; p41, left column, third and fourth paragraphs; p41, 2.1. Computed tomography; p41, 2.2 Ultrasound). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the second contrast agents of Echols for the microbubbles of Gi et al.
as Echols teaches that the second imaging agent comprising a dye, gadolinium, or other aqueous contrast agent etc. may be further included to improve visualization during other advanced imaging modalities and Gi et al. teaches that ultrasound is a viable option for imaging of a human cadaver via injection of microbubbles to examine the distribution in a subject. Also, substitution of one known contrast agent and imaging technique for another known contrast agent and imaging technique predictably provides for imaging of a human with an expectation of success as Echols teaches of the use of other advanced imaging modalities and Balta et al. teaches that ultrasound is known in the art to be used to examine cadavers after embalming. 


Claim(s) 19,20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echols (US 2016/0030601A1) in view of Gi et al. (ASA abstracts A3274, October 14, 2013) and Balta et al. (J. Forensic Radiol. Imag. 2017, 11, 40-46).
Echols (US 2016/0030601A1) discloses the method of imaging a vascular system of an entire animal which includes flushing a subject with a sterile isotonic solution via a catheter (p2, [0018]; p4, [0033]) as well as that stated above and encompasses flushing a subject and internal imaging of the instant claim 19.
A preservative can be applied if tissue preservation is desired (p4, [0033]). The preservative may comprise phenol (p4, [0033]) which encompasses introducing the non-formaldehyde preservation agent of the instant claim 19.
Once the blood has been adequately flushed an opacifying agent can be introduced into the IV catheter (perfused) (p4, [0034]; claim 18) which encompasses removing blood and blood components of the instant claim 19. Imaging can begin immediately after infusion or later scanning can be performed. Imaging includes MRI followed up with the contrast product injection and CT (p4, [0036]) which
encompasses the CT, MRI of the instant claim 20. 
The opacifying agent comprises barium based compounds, iron based compounds, etc. The opacifying agent may be mixed with a gelatinous substance and water, isotonic solution (buffer, saline, phosphate) of differing molality (hypotonic or hypertonic) (p2-3, [0021],[0023]; p4, [0032]) which encompasses the hypotonic solution of the instant claim 19.
A second imaging agent comprising a dye, gadolinium, or other aqueous contrast agent etc. may
be further included to improve visualization during MRI or other advanced imaging modalities (p4, [0037]; claim 9) which encompasses the lanthanide-based imaging contrast agent of the instant claim 22.
Echols does not disclose a microbubble-based imaging contrast agent.
Gi et al. (ASA abstracts A3274, October 14, 2013) discloses using perflubutane microbubbles in embalmed human cadavers for contrast enhanced ultrasonography. The microbubbles were injected into ten extremities of the human cadavers embalmed by Thiel’s method and scanned to examine the distribution (see whole abstract). 
Balta et al. (J. Forensic Radiol. Imag. 2017, 11, 40-46) disclose study different embalming solutions including formalin, Genelyn, Thiel and Imperial College London via ultrasound, CT, and plain radiography (abstract; p41, left column, third and fourth paragraphs; p41, 2.1. Computed tomography; p41, 2.2 Ultrasound). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contrast agents of Echols for the microbubbles of Gi et al. as Echols teaches that the second imaging agent comprising a dye, gadolinium, or other aqueous contrast agent etc. may be further included to improve visualization during other advanced imaging modalities and Gi et al. teaches that ultrasound is a viable option for imaging of a human cadaver via injection of microbubbles and the substitution of one known contrast agent and imaging technique for another known contrast agent and imaging technique predictably provides for imaging of a human with an expectation of success as Echols teaches of the use of other advanced imaging modalities and Balta et al. teaches that ultrasound is known in the art to be used to examine cadavers after embalming. 
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant asserts that Echols does not disclose “internally imaging the subject using ultrasound” or “a microbubble-based imaging contrast agent.”
The reference of Echols was not used to teach of internally imaging the subject using ultrasound or a microbubble-based imaging contrast agent but was used to teach of the method of imaging a vascular system of an entire animal by first flushing a subject with a sterile isotonic solution via a catheter, preserving the subject and administering an opacifying agent/radiopaque substance with a second contrast agent.
The reference of Gi et al. was used to teach that ultrasound is a viable option for imaging of a human cadaver via injection of microbubbles to examine the distribution in a subject.
The reference of Balta et al. was used to teach that ultrasound is known in the art to be used to examine cadavers after embalming. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contrast agents of Echols for the microbubbles of Gi et al. as Echols teaches that the second imaging agent comprising a dye, gadolinium, or other aqueous contrast agent etc. may be further included to improve visualization during other advanced imaging modalities and Gi et al. teaches that ultrasound is a viable option for imaging of a human cadaver via injection of microbubbles and the substitution of one known contrast agent and imaging technique for another known contrast agent and imaging technique predictably provides for imaging of a human with an expectation of success as Echols teaches of the use of other advanced imaging modalities and Balta et al. teaches that ultrasound is known in the art to be used to examine cadavers after embalming. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618